UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1278



LOUIS G. ANTONELLIS,

                Plaintiff - Appellant,

          v.


CUMBERLAND COUNTY BOARD OF EDUCATION; WILLIAM C. HARRISON;
JEFF JERNIGAN; DONNA WEEKS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:07-cv-00188-H)


Submitted:   July 29, 2008               Decided:   September 17, 2008


Before NIEMEYER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis G. Antonellis, Appellant Pro Se. Reid Calwell Adams, Jr.,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina; Julie B. Bradburn, WOMBLE, CARLYLE, SANDRIDGE & RICE,
PLLC,, Raleigh, North Carolina; Mark P. Henriques, WOMBLE, CARLYLE,
SANDRIDGE & RICE, PLLC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Louis       Antonellis   appeals   the    district   court’s     order

granting the Appellees’ Motion to Dismiss.              We have reviewed the

record   and    find    no   reversible    error.     Accordingly,     we    deny

Antonellis’ motion to present oral argument and affirm for the

reasons stated by the district court.               Antonellis v. Cumberland

County Bd. of Educ., No. 5:07-cv-00188-H (E.D.N.C. Feb. 12, 2008).

We   dispense    with    oral   argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -